Case-1:19-cr-00020-TJK-DAR Document 38 Filed 10/04/19 Page-1 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

   
 

 

  

i ty Bog [hes £:
UNITED STATES DISTRICT COURT OCT - 4 2019
District of Columbia Clerk, U.S District and
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINATP ESE Courts
¥.
MARK LEE RESCHKE Case Number: 19-cr-020 (TJK)

USM Number: 35469-016

Danielle Courtney Jahn
Defendant's Attomey

 

Nee? Nae ee ee ee ee et ee

THE DEFENDANT:
pleaded guilty to count(s) _1 of the Information filed 1/25/2019

OD pleaded nolo contendere to count(s)
which was accepted by the court.

Cl was found guilly on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilly of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
18 USC § 1752(a)(1) Entering or Remaining in Restricted Building or Grounds 4/24/2019 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
O) The defendant has been found not guilty on count(s)

 

MCount(s) All remaining counts O is are dismissed on the motion of the United States.

 

__ [is ordered that the defendant must notify the United States attorney Cor this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, casts, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in cconomic circumstances.

10/1/2019

a? of Judgment
L “ly >

‘SifGature of Judge

 

 

Timothy J. Kelly, U.S. District Court Judge

Name and Title of Judge ~

10/4/19

Date
Case 1:19-cr-00020-TJK-DAR Document 38 Filed 10/04/19 Page 2 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4—-Probation
Judgment—Page _ 2 of 6
DEFENDANT: MARK LEE RESCHKE
CASE NUMBER: 179-cr-020 (TJK)
PROBATION

You are hereby sentenced to probation for a term of :
Fourteen (14) months

MANDATORY CONDITIONS

You must not conunit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submil to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
( The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4. © You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
CO You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the locution
where you reside, work, are a student, or were convicted of a qualifying offense. (check i applicable)

Lad QD me

ws

6. © You must participate in an approved program for domestic violence. feheck if applicable)

7, () You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments shect of this judgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:19-cr-00020-TJK-DAR Document 38 Filed 10/04/19 Page 3 of 6

AQ 2451 (Rev. 02/18) Judgment in a Crinvinal Case

Sheet 4A —- Probation
Judgnient—-Page __S. cen OF oe 6. mee

DEFENDANT: MARK LEE RESCHKE
CASE NUMBER: 19-cr-020 (TJK)

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

2
3

4.
5.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you lo report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. [f you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. [f notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change. .

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so, If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must nolify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible duc to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. [f you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: wwwuscourts.gov.

Defendant's Signature Date
ee . ..Case 1:19-¢r-00020-TJK-DAR - Document 38-. -Filed-10/04/19 Page 4 of 6

AO 24513 (Rev. 92/18) Judgment in a Criminal Case
Sheet 4D -~- Probation

Judgment: -Page — 4 of 5

DEFENDANT: MARK LEE RESCHKE
CASE NUMBER: 19-cr-020 (TJK)

SPECIAL CONDITIONS OF SUPERVISION

Substance Abuse Testing - You must submit to substance abuse testing to determine if you have used a prohibited
substance. You must not attempt to obstruct or tamper with the testing methods.

Substance Abuse Treatment -You must participate in an inpatient and/or outpatient substance abuse treatment program
and follow the rules and regulations of that program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).

Mental Health Treatment - You must participate in a menta! health treatment program and follow the rules and regulations
of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the

program (provider, location, modality, duration, intensity, etc.).

Location Restriction — While on supervision, you must stay away from the White House grounds, including the area
bounded by | St NW, 14th St NW, Constitution Ave NW, and 18th St NW except that, if you have a specific reason to enter
that area, you may obtain permission from the probation officer to do so.

Cooperate with United States Secret Service Special Agents (USSS) - If requested, you must sign a USSS waiver for
release of medical records; the USSS will treat any medical information it receives regarding the Defendant with due
regard for the sensitive and personal nature of such mecical information, including by limiting the use and dissemination of
such information consistent with, and no greater than, the needs of this case. —

You must avoid all communication with any facilities, sites, or persons under the permanent or temporary protection of the
U.S. Secret Service.

Re-entry Progress Hearing — Within sixty days of release from incarceration or placement on supervision, you may be
required to appear before the Court for a re-entry progress hearing. Prior to the hearing, the probation officer will submit a
report summarizing your status and compliance with release conditions. If you are supervised by a district outside of the
Washington DC metropolitan area, the United States Probation Office in that district will submit a progress report to the
court within 60 days of the commencement of supervision; upon receipt of the progress report, the Court will determine if
your appearance for a re-entry progress hearing is required.
--€ase 1:19-cr-00020-FTJK-DAR Document 38 Filed 10/04/19 Page 5 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet § — Criminal Monetory Penalties

Judgment-— Page 5 oof 6
DEFENDANT: MARK LEE RESCHKE
CASE NUMBER: 19-cr-020 (TJK)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monctary penaltics under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ $3 $
(1 The determination of restitution is deferred until « An Amended Judgment in a Criminal Case (40 245c) will be entered

after such determination.
{J The defendant must make restitution (including community restitution} to the following payees in the amount listed below.

If the defendant makes a purtial payment, cach payee shall receive un approxinsatel foportioned ayment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant lo 18°U.S.C. § 3664(1), all nonfederal vietims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 Bo arene 0

C) Restitution amount ordered pursuant to plea agreement §

CO) The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

© The court determined that the defendant does not have the ability to pay interest and it is ordered that:
© the interest requirement is waived forthe ©) fine (7 restitution.

(7 the interest requirement forthe ( fine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, LIGA, and 113A of Title 18 for offenses committed on ar

after September 13, 1994, but before April 23, 1996,
— Case 1:19-cr-00020-TJK-DAR Document 38 Filed 10/04/19 Page 6 of 6

AO 24$B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page _ 6 oof — 6
DEFENDANT: MARK LEE RESCHKE
CASE NUMBER: 19-cr-020 (TJK}

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A & Lumpsum payment of $ 25.00 due immediately, balance due

O sonot Jater than ,or
Yio inaccordancewith EF C, OF D, QQ) E,or WY F below; or

B (© Payment to begin immediately (may be combined with [JC, Ob,or OF below); or

C CO Payment in equal (eg. weekly, monthly, quarterly) installments of $ _ over a period of
_ (e.g., months or years), locommence (e.g. 30 or 60 days) afer the date of this judgment; or

D (CJ Payment in equal fe.g., weekly, monthly, quarterly) installments of $ _______ over a period of
(e.g., months or pears), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

FE [© Payment during the term of supervised release will commence within ; (e.g., 30 ar 60 days) after release from
- imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F & Special instructions regarding the payment of criminal monetary penalties:

The financial obligations are immediately payable to the Clerk of the Court for the U.S. District Court, 333
Constitution Ave NW, Washington, DC 20001. Within 30 days of any change of address, you shail notify the Clerk
of the Court of the change until such time as the financial obligation is paid in full.

Unless the court. has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties ts due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made te the clerk of the court.

The defendant shall receive credit for alt payments previously made toward any criminal monetary penalties imposed.

(J Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant manber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[] The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

© The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
